Citation Nr: 0316775	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-03 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
benefits based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO confirmed and continued a 50 percent 
disability evaluation for PTSD.

This matter also arises from a March 2002 rating decision 
wherein the RO denied entitlement to a TDIU.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).




In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In March 2001, the RO sent the appellant a development letter 
on the issue of an increased rating for PTSD referable to the 
notice requirements of the VCAA pursuant to Quartuccio.  
However, the appellant was only provided 60 days to respond.  
Therefore, the letter is not consistent with the requirements 
of 38 U.S.C. § 5103(b) as set forth in Disabled American 
Veterans.  

In February 2002, the RO sent the appellant a development 
letter on the issue of entitlement to a TDIU referable to the 
notice requirements of the VCAA pursuant to Quartuccio.  
However, the appellant was only provided 30 days to respond.  
Therefore, the letter is not consistent with the requirements 
of 38 U.S.C. § 5103(b) as set forth in Disabled American 
Veterans.  

The RO's failure to issue development letters consistent with 
the notice requirements of the VCAA amounts to substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  

In addition, the Board finds that the veteran filed a notice 
of disagreement (NOD) with the RO's denial of entitlement to 
a TDIU on his substantive appeal submitted in September 2002.  
A notice of disagreement as to this issue was not in evidence 
prior to the July 2002 supplemental statement of the case.

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Furthermore, the Board notes that the veteran had requested a 
hearing.  Prior to the hearing the veteran had a conference 
with a Decision Review Officer (DRO) at which time it was 
agreed that an examination would be requested.  Evidence in 
the claims file shows that the informal conference report 
prepared by the DRO indicates that the examination was 
conducted in lieu of a hearing.  A statement submitted by the 
veteran, however, requested that the scheduled hearing be 
deferred pending a new examination as a result of DRO review.  
Clarification should be obtained from the veteran as to 
whether he still wishes a hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter on the issues of 
entitlement to an evaluation in excess of 
50 percent for PTSD and to a TDIU 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra.  

The letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to a TDIU.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  Then, only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  The RO should contact the veteran for 
clarification as to whether he still 
requests a hearing.  

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


